EXHIBIT A
                    Exhibit A: MCSO Proposed Changes to Second Order

   XIV. MISCONDUCT INVESTIGATIONS, DISCIPLINE, AND GRIEVANCES
163.   The Sheriff will ensure that all allegations of employee misconduct, whether internally
       discovered or based on a civilian complaint, are fully, fairly, and efficiently investigated
       as provided in this Order; that all investigative findings are supported by the appropriate
       standard of proof and documented in writing; and that all officers who commit
       misconduct are held accountable pursuant to a disciplinary system that is fair,
       consistent, unbiased and provides due process. To achieve these outcomes, the Sheriff
       shall implement the requirements set out below.
          A.    Policies Regarding Misconduct Investigations, Discipline, and Grievances
170.   Except as provided in this Paragraph, Paragraph 171, and Paragraph 190, tThe Sheriff
       shall investigate all complaints and allegations of misconduct, including third-party and
       anonymous complaints and allegations. Employees as well as civilians shall be
       permitted to make misconduct allegations anonymously.
          a.      The Commander of the Professional Standards Bureau shall have discretion
                  to determine whether an investigation will be initiated for allegations of
                  misconduct that occurred more than one year before the date of the original
                  complaint. Factors relevant to the exercise of discretion include: the severity
                  of the alleged misconduct, whether the allegation involves a supervisor’s
                  failure to properly supervise and/or take corrective action for misconduct that
                  the supervisor knew or reasonably should have known about, and whether
                  the complainant has good cause for not making a timely complaint. This
                  Paragraph does not apply to allegations involving a member of the Plaintiff
                  class, allegations of criminal misconduct, allegations of bias, or allegations
                  for which a sustained violation would result in revocation of the principal’s
                  AZPOST certification. The Commander of the Professional Standards




                                                  1
                 Bureau must document the reasons for not initiating an investigation
                 pursuant to this Paragraph.
          a.b.   When MCSO receives a complaint alleging misconduct by an employee who
                 no longer works for MCSO, the Commander of the Professional Standards
                 Bureau shall have discretion regarding whether to initiate an investigation.
                 Factors relevant to the exercise of discretion include: the severity of the
                 alleged misconduct and whether the allegation involves a supervisor’s failure
                 to properly supervise and/or take corrective action for misconduct that the
                 supervisor knew or reasonably should have known about. This Paragraph
                 does not apply to allegations involving a member of the Plaintiff class,
                 allegations of criminal misconduct, allegations of bias, allegations involving
                 others who are current MCSO employees, or allegations for which a
                 sustained violation would result in revocation of the former employee’s
                 AZPOST certification. The Commander of the Professional Standards
                 Bureau must document the reasons for not initiating an investigation
                 pursuant to this Paragraph.
171.   The MCSO will not terminate an administrative investigation solely on the basis that
       the complainant seeks to withdraw the complaint, or is unavailable , unwilling, or
       unable to cooperate with an investigation., or because the principal resigns or retires to
       avoid discipline. The MCSO will continue the investigation and reach a finding, where
       possible, based on the evidence and investigatory procedures and techniques available.
       The Commander of the Professional Standards Bureau shall, however, have the
       discretion to terminate an administrative investigation if:
          a.     the complainant seeks to withdraw the complaint or is unwilling to cooperate
                 with an investigation. Factors relevant to the exercise of discretion regarding
                 whether to terminate an investigation under this subparagraph include: the
                 severity of the alleged misconduct, whether the allegation involves criminal
                 misconduct, whether the allegation involves a supervisor’s failure to properly


                                                 2
       supervise and/or take corrective action for misconduct that the supervisor
       knew or reasonably should have known about, and whether the allegation
       involves additional principals who are current MCSO employees. This
       subparagraph does not apply to complaints that involve a member of the
       Plaintiff class, allegations of bias, or allegations that would result in
       revocation of AZPOST certification if sustained. The Commander of the
       Professional Standards Bureau must document the reasons for terminating an
       administrative investigation pursuant to this subparagraph.
a.b.   the principal no longer works for MCSO. Factors relevant to the exercise of
       discretion regarding whether to terminate an investigation under this
       subparagraph include: the severity of the alleged misconduct, whether the
       allegation involves criminal misconduct, and whether the allegation involves
       a supervisor’s failure to properly supervise and/or take corrective action for
       misconduct that the supervisor knew or reasonably should have known about.
       This paragraph does not apply to complaints that involve a member of the
       Plaintiff class, allegations of bias, allegations that involve additional
       principals who are current MCSO employees or allegations that would result
       in revocation of AZPOST certification if sustained. The Commander of the
       Professional Standards Bureau must document the reasons for terminating an
       administrative investigation pursuant to this Paragraph.
c.     the allegations of misconduct occurred more than one year before the date of
       the original complaint. Factors relevant to the exercise of discretion include:
       the severity of the alleged misconduct, whether the allegation involves a
       supervisor’s failure to properly supervise and/or take corrective action for
       misconduct that the supervisor knew or reasonably should have known about,
       and whether the complainant has good cause for not making a timely
       complaint. This paragraph does not apply to allegations involving a member
       of the Plaintiff class, allegations of criminal misconduct, allegations of bias,


                                       3
                 or allegations for which a sustained violation would result in revocation of
                 the principal’s AZPOST certification. The Commander of the Professional
                 Standards Bureau must document the reasons for terminating an
                 investigation pursuant to this Paragraph.


          B.     Misconduct-Related Training
          C.     Administrative Investigation Review
183.   The Sheriff and the MCSO will conduct objective, comprehensive, and timely
       administrative investigations of all allegations of employee misconduct consistent with
       this Order. The Sheriff shall put in place and follow the policies set forth below with
       respect to administrative investigations.
188.   Upon being notified of any allegation of misconduct, the Professional Standards Bureau
       will make an initial determination of the category of the alleged offense, to be used for
       the purposes of assigning the administrative investigation to an investigator. Except as
       otherwise provided by this Order, Aafter initially categorizing the allegation, the
       Professional Standards Bureau will promptly assign an internal affairs investigator.
190.   In the discretion of the Commander of the Professional Standards Bureau, allegations
       of minor misconduct (as defined in this Order) may be referred for a supervisor initiated
       intervention, as defined in MCSO’s policies, instead of administratively investigated.
       The Commander of the Professional Standards Bureau does not have this discretion
       regarding allegations concerning the Plaintiff class or allegations involving bias. If not
       referred for a supervisor initiated intervention, Aallegations of employee misconduct
       that are of a minor nature may be administratively investigated by a trained and
       qualified Supervisor in the employee’s District.
204.   Internal affairs investigators will complete their Aadministrative investigations shall be
       completed within 85180 calendar days of the initiation of the investigation (60 calendar
       days if within a Division), which is the time prescribed in A.R.S. § 38-1110. Any


                                                   4
        request for an extension of time must be approved in writing by the Commander of the
        Professional Standards Bureau. Reasonable requests for extensions of time may be
        granted.
   D.      Discipline
   E.      Pre-Determination Hearings
   F.      Criminal Misconduct Investigations
   G.      Civilian Complaint Intake, Communication and Tracking
   H.      Transparency Measures
251.    The Sheriff shall require the Professional Standards Bureau to produce a semi-annual
        public report on misconduct investigations, including, at a minimum, the following:
           a.      summary information, which does not name the specific employees
                   involved, about any sustained allegations that an employee violated conflict-
                   of-interest rules in conducting or reviewing misconduct investigations;
           b.      aggregate data on complaints received from the public, broken down by
                   district; rank of principal(s); nature of contact (traffic stop, pedestrian stop,
                   call for service, etc.); nature of allegation (rudeness, bias-based policing,
                   etc.); complainants’ demographic information; complaints received from
                   anonymous complainants or third parties; and principals’ demographic
                   information;
           c.      analysis of whether any increase or decrease in the number of civilian
                   complaints received from reporting period to reporting period is attributable
                   to issues in the complaint intake process or other factors;
           d.      aggregate data on internally-generated misconduct allegations, broken down
                   by similar categories as those for civilian complaints;
           e.      aggregate data on the processing of misconduct cases, including the number
                   of cases assigned to Supervisors outside of the Professional Standards
                   Bureau versus investigators in the Professional Standards Bureau; the
                   average and median time from the initiation of an investigation to its


                                                   5
     submission by the investigator to his or her chain of command; the average
     and median time from the submission of the investigation by the investigator
     to a final decision regarding discipline, or other final disposition if no
     discipline is imposed; the number of investigations returned to the original
     investigator due to conclusions not being supported by the evidence; the
     number of investigations closed in the discretion of the Commander of the
     Professional Standards Bureau and the reason for closing the investigations;
     the number of complaints alleging misconduct for which administrative
     investigations were not initiated as a result of an exercise of discretion by the
     Commander of the Professional Standards Bureau; and the number of
     investigations returned to the original investigator to conduct additional
     investigation;
f.   aggregate data on the outcomes of misconduct investigations, including the
     number of sustained, not sustained, exonerated, and unfounded misconduct
     complaints; the number of misconduct allegations supported by the
     appropriate standard of proof; the number of sustained allegations resulting
     in a non-disciplinary outcome, coaching, written reprimand, suspension,
     demotion, and termination; the number of cases in which findings were
     changed after a predetermination hearing, broken down by initial finding and
     final finding; the number of cases in which discipline was changed after a
     pre-determination hearing, broken down by initial discipline and final
     discipline; the number of cases in which findings were overruled, sustained,
     or changed by the Maricopa County Law Enforcement Merit System
     Council, broken down by the finding reached by the MCSO and the finding
     reached by the Council; and the number of cases in which discipline was
     altered by the Council, broken down by the discipline imposed by the MCSO
     and the disciplinary ruling of the Council; and similar information on appeals
     beyond the Council; and


                                     6
g.   aggregate data on employees with persistent or serious misconduct problems,
     including the number of employees who have been the subject of more than
     two misconduct investigations in the previous 12 months, broken down by
     serious and minor misconduct; the number of employees who have had more
     than one sustained allegation of minor misconduct in the previous 12 months,
     broken down by the number of sustained allegations; the number of
     employees who have had more than one sustained allegation of serious
     misconduct in the previous 12 months, broken down by the number of
     sustained allegations; and the number of criminal prosecutions of employees,
     broken down by criminal charge.




                                   7
EXHIBIT B
 1   Mary R. O'Grady, 011434
     Kimberly I. Friday, 035369
 2   OSBORN MALEDON, P.A.
     2929 North Central Avenue, Suite 2100
 3
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
     mogrady@omlaw.com
 5   kfriday@omlaw.com
 6   Attorneys for Defendant Paul Penzone
 7   Joseph I. Vigil (018677)
 8   Joseph J. Branco (031474)
     vigilj@mcao.maricopa.gov
 9   brancoj@mcao.maricopa.gov
     Maricopa County Attorney’s Office
10   Civil Services Division
     225 West Madison Street
11   Phoenix, Arizona 85003
12   Telephone (602) 506-8541
     Facsimile (602) 506-4137
13   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
14
     Attorneys for Defendant Paul Penzone and Maricopa County
15
16                     IN THE UNITED STATES DISTRICT COURT

17                           FOR THE DISTRICT OF ARIZONA
18
     Manuel De Jesus Ortega Melendres, on           No. CV-07-2513-PHX-GMS
19
     behalf of himself and all others similarly
20   situated; et al.,
                                                    DECLARATION OF
21                        Plaintiffs,
                                                    STEPHANIE MOLINA IN
22   and                                            SUPPORT OF DEFENDANTS’
                                                    MOTION TO MODIFY SECOND
23   United States of America,                      ORDER
24                        Plaintiff-Intervenor,
25   vs.
26
     Paul Penzone, in his official capacity as
27   Sheriff of Maricopa County, Arizona, et al.,

28                        Defendants.
 1          I, Stephanie Molina, declare as follows:
 2          1.      I am the Executive Chief of Bureau of Compliance for the Maricopa
 3   County Sheriff’s Office (“MCSO”). I have worked for MCSO for twenty-seven years.
 4   During that time, I have worked in a number of roles, including Captain of the
 5   Professional Standards Bureau (“PSB”). I have personal knowledge of the facts set
 6   forth in this declaration and could testify competently to them if called upon to do so.
 7          2.      I have been working on ways to effectively manage the PSB caseload and
 8   comply with this Court’s Second Order since the order was issued in July 2016.
 9          3.      The proposals described in Exhibit A to the Motion to Modify the Second
10   Order were developed in an effort to provide MCSO with additional tools to manage
11   the administrative investigation (“IA”) caseload and comply with the Second Order.
12   As described in my March 24, 2021, declaration, MCSO has been working on ideas to
13   help manage the caseload since 2018. The proposals in Exhibit A are part of that effort.
14   Various forms of the attached proposals have been discussed with the Monitoring Team
15   and Plaintiffs, but no consensus was reached about the proposals. These proposals do
16   not apply to complaints concerning the Plaintiff class and include other limitations to
17   make sure the proposals focus on claims that should not require a formal administrative
18   investigation conducted by PSB.
19          4.      Based upon MCSO’s internal analysis, the changes described in Exhibit
20   A will likely help MCSO significantly reduce its caseload. At my direction, MCSO
21   staff prepared estimates of the potential impact of the changes proposed on MCSO’s
22   caseload based on an analysis of the 1,804 cases pending on May 26, 2021.
23               a. Authorizing the PSB Commander to exercise discretion regarding certain
24                  complaints alleging conduct more than a year old – We estimate that this
25                  would likely reduce the caseload by approximately 10%.
26               b. Authorizing the PSB Commander to exercise discretion regarding certain
27                  complaints alleging conduct involving a former MCSO employee – We
28                  estimate that this would likely reduce the caseload by approximately 1%.
                                                  2
 1               c. Authorizing the PSB Commander to exercise discretion regarding certain
 2                  complaints that are withdrawn or when complainant is unwilling to
 3                  cooperate with the investigation – We estimate that this would likely
 4                  reduce the caseload by approximately 4%.
 5               d. Authorizing the PSB Commander to exercise discretion to require
 6                  supervisory    interventions       regarding   complaints   alleging   minor
 7                  misconduct – We estimate that this would likely reduce the caseload by
 8                  approximately 26%. (Minor misconduct is defined in Paragraph 162 of
 9                  the Second Order, and Attachment B to MCSO Policy GC-17 (attached
10                  as Exhibit B.1) identifies various categories of misconduct.)
11          5.      The changes proposed in Exhibit A would provide PSB additional tools
12   to make sure that complaints are handled appropriately. These changes will help reduce
13   the caseload, reduce the time it takes to resolve IAs, and enable PSB to use its
14   investigative resources in a manner that is consistent with the Second Order and with
15   the MCSO’s public safety mission.
16          6.      Exhibit A also proposes that the timelines in Paragraph 204 of the Second
17   Order for completing IAs be modified to be consistent with state law. This would
18   increase the time to complete complaints to 180 days. Reasonable extensions would be
19   permitted as they are under the current order and consistent with state law. The current
20   deadline of 85 days is not achievable, even with other changes that MCSO has
21   implemented.
22          7.      The timeline for completion of the investigation does not affect the
23   discipline that is imposed. The discipline is imposed based on the MCSO policy and
24   the facts of the particular case.
25          8.      Since the Second Order was issued in July 2016, no discipline has been
26   reversed on appeal for failing to complete an investigation within the statutory timeline
27   of 180 days.
28
                                                   3
 1          9.       In my March 24, 2021 declaration submitted in support of Defendants’
 2   opposition to Plaintiffs’ Motion for an Order to Show Cause (Doc. 2616-2), I provided
 3   information about PSB’s caseload as of March 15, 2021. This declaration updates
 4   certain of that information to provide information as of May 26, 2021.
 5          10.      At my direction, a staff member within PSB queried the tracking system
 6   for specific complaint allegations and characteristics as of May 26, 2021.
 7                a. As of May 26, 2021, there are 1,804 pending IAs.
 8                b. As of May 26, 2021, of the 1,804 pending IAs, 58 relate to traffic stops
 9                   (categorized as “vehicle stop” in the nature of contact). Two of the 58
10                   pending IAs relating to traffic stops allege racial bias (specifically,
11                   violation of CP-8, Preventing Racial and Other Biased Based Profiling;
12                   there are no complaints alleging violations of CP-2, Code of Conduct,
13                   Unbecoming Conduct (use of racial slurs)).
14                c. As of May 26, 2021, 18 of the 1,804 pending IAs allege racial bias
15                   (specifically, violation of CP-8, Preventing Racial and Other Biased
16                   Based Profiling or CP-2, Code of Conduct, Unbecoming Conduct (use
17                   of racial slurs)).
18                d. As of May 26, 2021, 721 of the 1,804 pending IAs are internal
19                   complaints made by MCSO personnel.
20                e. As of May 26, 2021, 953 of the 1,804 pending IAs relate to custody
21                   operations in detention facilities operated by MCSO.
22         11.       My March 24, 2021 declaration filed in this case noted in Paragraph 27,
23   that MCSO was engaged in discussions with a large, national firm to assist with
24   processing pending IAs to help reduce the high caseload. We have now entered an
25   agreement with that company, Hillard Heintze (now Jensen Hughes) to take on some
26   of the investigations in order to help reduce the backlog. That work is now underway.
27   To start, five contract investigators have been assigned two cases each, and there are
28   weekly meetings with the PSB Commander to monitor the progress.
                                          4
EXHIBIT B.1
                               GC-17, Employee Disciplinary Procedures
                                  CATEGORIES OF OFFENSES
                                                      Attachment B
                                                  Effective Date: 06-25-20
Discipline for violation of the law, regardless of the ultimate adjudication of any criminal or civil charges, shall be based
on the facts and evidence discovered during the Office investigation.

Conduct that is not specifically identified in the following chart shall be reviewed using the definition for each Category of
Offense.

CATEGORY 1
Conduct, while against policy, has a minimal negative impact on the overall operations or professional image of the Office
and usually of a first offense nature. This conduct however, is not acceptable and must be corrected. Failure to correct the
behavior shall result in more severe discipline.

Violations in Category 1 involve neglect. If acts are found to be intentional, or repeated, after coaching or other intervention
by a supervisor, these violations shall move to Category 3, or higher.

CATEGORY 2
Conduct that has more than minimal negative impact on the operations or professional image of the Office; or conduct that
negatively impacts relationships with other employees, agencies or members of the public; or conduct under Category 1
with repetitive offenses.

CATEGORY 3
Conduct that has a pronounced negative impact on the operations or professional image of the Office, relationships with
other employees, agencies, or the public; or conduct within a lower Category of Offenses with repetitive offenses.

CATEGORY 4
Conduct that is substantially contrary to the values of the Office; or that substantially interferes with its mission, operations,
or professional image; or that involves a demonstrable serious risk to employees or public safety.

CATEGORY 5
Conduct that involved the serious abuse or misuse of authority, unethical behavior, or an act that results in an actual serious
and/or adverse impact on employee or public safety, or to the professionalism of the Office.

CATEGORY 6
Conduct that involves the serious abuse or misuse of authority, unethical behavior; or an act that results in an actual serious
and adverse impact on the Office employee, public or public safety; or to the professionalism of the Office.

CATEGORY 7
Any violation of law, policy, rule or regulation which: foreseeably results in death or serious bodily injury; or constitutes a
willful and wanton disregard of Office guiding principles; or involves any act or omission which demonstrates a serious
lack of the integrity, ethics or character related to an Office employee’s fitness to hold their position; or involves egregious
misconduct substantially contrary to the standards of conduct reasonably expected, to include those whose sworn duty is to
uphold the law; or involves conduct which constitutes the failure to adhere to any condition of employment required or
mandated by law.
Policy GC-17, Employee Disciplinary Procedures                                      Effective Date: 06-25-20
Attachment B

                                                                  Category      1   2   3    4   5    6   7
      1 UNETHICAL CONDUCT
        A.    Participating in activities which would compromise an
              employee’s ability to perform Office duties objectively and
              impartially.                                                              
        B.    Withholding relevant information or misleading investigators
              during a criminal or administrative investigation.
                                                                                                     
        C.    Failure to inform command staff regarding a conflict of
              interest related to an administrative investigation and the
              administration of discipline.                                                            
        D.    Violation of Office Policy CP-5, Truthfulness.                                              
        E.    Violation of Office Policy CP-3, Workplace Professionalism:
              Discrimination and Harassment, by actions that include
              unlawful discrimination or harassment of another person
              because of an individual’s protected characteristics.                                       
        F.    Violation of Office Policy CP-8, Preventing Racial and
              Other Bias-Based Profiling, by taking law enforcement
              actions based on race, ethnic background, gender, sexual
              orientation, religion, economic status, age, cultural group, or
              national origin, including the selection of people for
              consensual contacts.                                                                        
        G.    Violation of Office Policy CP-8, Preventing Racial and other
              Bias-Based Profiling, by basing detention operations on race,
              ethnic background, gender, sexual orientation, religion,
              economic status, age, cultural group, or national origin.
                                                                                                      
        H.    Violation of Office Policy CP-11, Anti-Retaliation, by
              actions that include retaliation against any person, member of
              the public, or employee for their lawful expression of
              opinions in exercise of their First Amendment right to
              freedom of speech.                                                                         
      2 CONFORMANCE TO OFFICE DIRECTIVES
        A.    Unintentional failure to conform to the provisions of all
              written policies, except those found to be unlawful, incorrect,
              or inapplicable.
                                                                                
        B.    Intentional failure to conform to the provisions of all written
              policies, except those found to be unlawful, incorrect, or
              inapplicable.
                                                                                        
        C.    Unintentional failure to comply with any court related matters
              such as court orders or judgment, orders, written instructions,
              and rules.                                                            
        D.    Intentional failure to comply with any court related matters
              such as court orders or judgment, orders, written instructions,
              and rules.                                                                                 
        E.    Failure to accept responsibility for own acts and shift burden
              or responsibility to another person.                                  
        F.    Disregard of safety rules which place other employees or
              members of the public at risk.                                            
                                                          2
Policy GC-17, Employee Disciplinary Procedures                                      Effective Date: 06-25-20
Attachment B
                                                                  Category      1   2   3    4   5    6   7
      3 CONFORMANCE TO ESTABLISHED LAWS
        A.    Commission of Class 2 or Class 3 misdemeanor violation,
              with the exception of a criminal speed violation.                             
        B     Commission of a criminal speed violation.                             
        C.    Commission of a Class 1 misdemeanor violation, not to
              include DUI.                                                                           
        D.    Commission of DUI to any degree.                                                            
        E.    Conduct that constitutes a felony under state law, or any other
              state’s law, or federal law. While travelling abroad,
              employees shall abide by the laws of foreign countries,
              insofar as the laws do not conflict with the laws of the U.S.                               
        F.    Failure to report the knowledge of the commission of a felony
              by an employee. The presumptive discipline for a failure
              to report such allegations may be commensurate with the
              presumptive discipline for the underlying misconduct or
              maybe one offense less than received by the employee who
              committed the act.                                                                          
        G.    Commission of theft, stealing, misappropriation of funds, or
              fraudulent activity.                                                                        
      4 INDIVIDUAL RESPONSIBILITY
        A.    Failure of an employee who observes or becomes aware of
              any act of misconduct by another employee to report the
              incident as soon as practicable to a supervisor or directly to
              the PSB. The presumptive discipline for a failure to report
              such allegations may be commensurate with the
              presumptive discipline for the underlying misconduct or
              maybe one offense less than received by the employee who
              committed the act.                                                                    
        B.    Failure of an employee to take appropriate action whenever
              learning of a policy violation being committed, or having
              been committed, by any other person associated with the
              Office in any capacity, which by its very nature would tend
              to discredit an employee or the Office. To include conduct on
              or off-duty. The presumptive discipline for a failure to
              take appropriate action may be commensurate with the
              presumptive discipline for the underlying misconduct or
              maybe one offense less than received by the employee who
              committed the act.                                                                    
        C.    Failure to adequately assist members of the public with the
              Comment and Complaint Form process.                                   
        D.    Failure by an on-duty supervisor or commander to document
              in Blue Team an internal or external complaint of
              misconduct.                                                               
        E.    Failure to report, without delay, to the on-duty supervisor, an
              appropriate commander, or the PSB, when any false
              information is alleged or reasonably believed to have been
              provided in an administrative investigation or on any official
              report, log, or electronic transmittal of information,
              testimony, communication with other officials, public                                    

                                                          3
Policy GC-17, Employee Disciplinary Procedures                                       Effective Date: 06-25-20
Attachment B
                                                         Category                1   2   3    4   5    6   7
              presentations such as community meetings, and press
              briefings.
        F.    Participation in the retaliating against an employee who
              reports misconduct or a violation of policy, responsibility, or
              duty.                                                                                   
        G.    Failure to report secondary employment when required.              
        H.    Failure to report a missing firearm.                                                     
      5 UNBECOMING CONDUCT
        A.    Failure by an employee to conduct themselves, at all times,
              both on and off duty, in such a manner as to reflect favorably
              on the Office, as specified in Office Policy CP-2, Code of
              Conduct.                                                               
        B.    Failure to show respect for the uniforms of the Office.            
        C.    Failure of an employee who is on duty or identified by dress,
              location, or association as an employee, to maintain a
              professional demeanor and perform their duties in a calm and
              firm manner.                                                           
        D.    Participating in the demeaning of persons, or bias language
              against any individual regardless of age, nationality, religious
              beliefs, race, gender, culture, sexual orientation, gender
              identity, veteran status, ancestry, or disability.                                         
        E.    Failure by an employee to conduct themselves in a manner
              that will foster respect and cooperation among themselves
              and other members of the Office.                                       
        F.    Failure to take reasonable action commensurate and
              appropriate to the situation to ensure a person is not subject
              to cruel treatment or neglectful inhumane action.                                          
        G.    Failure to take reasonable action commensurate and
              appropriate to the situation to ensure an animal is not subject
              to cruel treatment or neglectful inhumane action.                          
        H.    Failure by an employee who has contact with the public to
              deal with people fairly, and courteously.                              
        I.    Use of profanity, rude or insulting language, or conduct
              offensive to employees or members of the public that is not
              of a discriminatory nature or a racial slur.                           
        J.    Use of profanity, rude or insulting language, or conduct
              offensive to employees or members of the public that is of a
              discriminatory nature or a racial slur.                                                    
        K.    Failure to represent the Office in a professional manner while
              in uniform or in a County vehicle, to members of the public.           
        L.    Unwarranted or unnecessary threat of physical violence by an
              employee, to another employee or the public.                                               
        M.    Sexual harassment of another person.                                                         
        N.    Cheating on promotion examinations.                                                          
        O.    Possession of weapons on Maricopa County property in
              violation of Office Policy GJ-23, Firearms.                                             
        P.    Buying or selling contraband on County property.                                             
                                                           4
Policy GC-17, Employee Disciplinary Procedures                                        Effective Date: 06-25-20
Attachment B
                                                                    Category      1   2   3    4   5    6   7
        Q.    Fraud in securing employment.                                                                 
        R.    Sexual conduct on duty and/or while on or using County
              property or equipment.                                                                        
        S.    Sexual conduct off duty while on or using County property
              or equipment.                                                                   
      6 ALCOHOL
        A.    Consuming alcoholic beverages while on duty except with
              prior supervisory consent.                                                                    
        B.    Purchasing, or in immediate possession of, any kind of
              alcoholic beverage(s) while on duty, except in the
              performance of official duties or authorized training with
              prior supervisory consent.                                                           
        C.    Reporting for duty, or on duty, with any odor of alcoholic
              beverage on the employee’s breath or while under the
              influence of any alcoholic beverage to any degree.                                       
        D.    Failure by a supervisor to take action, as specified in Office
              Policy GC-21, Drug, Medication, and Alcohol Testing, when
              they reasonably believes that an employee who is on duty or
              reporting for duty smells of, or is under the impairment of,
              alcoholic beverages to any degree.                                                   
        E.    Violation of Office Policy ED-2, Covert Operations, in all
              cases where personnel who consume alcoholic beverages on
              duty: fail to avoid any physical condition or impairment
              which could adversely affect the employee’s performance of
              duty; operate a Maricopa County vehicle; or bring discredit
              upon the Office.                                                                         
        F.    Failure by employees and supervisors to be attentive to, and
              restrict, physical enforcement action and the display or use of
              weapons when the employee(s) is known to have consumed
              and/or be under the influence of an alcoholic beverage(s)
              during a covert operation, except in extreme and exigent
              circumstances.                                                                           
        G.    Failure by an employee in a specialized assignment, if called
              out, to advise a supervisor that within the last eight hours they
              have been drinking, the type and amount of alcoholic
              beverage consumed, and how long it has been since the last
              drink.                                                                          
        H.    When making the decision to activate an employee, the
              supervisor shall ensure based on the information provided by
              the employee that no alcoholic beverage have been consumed
              within the last eight hours prior to a call out.                                
        I.    Purchasing or consuming alcohol off-duty and in uniform.                
        J     Consuming alcohol at a training event while on-duty.                                         
        K.    Operating any Maricopa County vehicle within eight hours
              after consuming any alcoholic beverages.                                        




                                                           5
Policy GC-17, Employee Disciplinary Procedures                                        Effective Date: 06-25-20
Attachment B
                                                                   Category       1   2   3    4   5    6   7
        L.    Displaying or wearing any recognizable item of Office
              apparel, while on or off duty, in a public place or an
              establishment where the primary purpose is to sell or serve
              alcoholic beverages or consuming any alcoholic beverages
              while displaying or wearing any recognizable items of Office
              apparel, unless in the performance of official duties.                          
        M.    Consuming alcoholic beverages in any Maricopa County
              facility or Maricopa County vehicle by an employee, except
              in the performance of official duties or authorized training.                                 
        N.    Allowing the consumption of alcoholic beverages at any
              time, or for any reason, by a guests, volunteers, public
              observers or other members of the public while in Maricopa
              County facilities, Maricopa County vehicles, or vehicles
              owned by a Posse Branch or individual posse member that
              are used for Office related operations.
                                                                                              
        O.    Driving while under the influence of alcohol or drugs while
              on duty, to exclude legally prescribed drugs that do not impair
              or inhibit an employee’s capacity to perform their
              responsibilities.                                                                             
        P.    Carrying a firearm while off duty when consuming alcohol
              and taking law enforcement action.                                                          
      7 USE OF MEDICATION OR DRUGS
        A.    Failure by the employee who takes prescribed or over-the-
              counter medications to be aware of any side effects the
              medications may have on the performance of their duties.                
        B.    Failure by an employee to advise their supervisor, prior to
              reporting for duty, when taking medication that might impair
              their ability to perform the essential job functions of their
              position.                                                               
        C.    Refusing to participate in a drug, medication, or alcohol test,
              as specified in Office Policy GC-21, Drug, Medication, and
              Alcohol Testing.                                                                              
        D.    Unlawful possession or use of drugs or medication, to include
              the prescribed medication of another.                                                         
      8 GRATUITIES, REWARDS, OR LOANS
        A.    Use of position for personal gain, on or off duty, to solicit,
              seek, or receive any personal loan, gift, gratuity, or other
              favor, from the general public, any private business firms
              which deal with the Office, or any other agency or department
              of Maricopa County which is, or may appear to be, intended
              to influence official conduct.                                                           
        B.    Accepting, directly or indirectly, a gratuity, fee, loan, reward,
              or gift of any kind for services rendered in the course of
              official duties or for services rendered in the course of an
              Office-approved off-duty assignment. This includes directly
              or indirectly accepting or obtaining a gratuity, fee, loan,
              reward, or gift of any kind and passing it on to family
              members, other Office employees, or acquaintances.
                                                                                                   
                                                           6
Policy GC-17, Employee Disciplinary Procedures                                        Effective Date: 06-25-20
Attachment B
                                                                   Category       1   2   3    4   5    6   7
        C.    Use of position to solicit free admission to places of
              amusement, entertainment, or sporting events or to solicit free
              meals, or any favors or gratuities not ordinarily afforded to a
              member of the public.                                                       
        D.    Accepting or soliciting a bribe.                                                              
      9 ABUSE OF POSITION OR AUTHORITY
        A.    Use of official position, identification cards, or badges to
              avoid the consequences of illegal acts such as driving under
              the influence or helping family members avoid the
              consequences of illegal acts.                                                            
        B.    Use of official position, identification cards, or badges for
              personal or financial gain related to official duties.
                                                                                                       
        C.    Use of official position, identification cards, or badge to
              obtain privileges not otherwise available to them or others,
              except in the performance of official duty.                                          
        D.    Use of official position, identification card, or badge to
              misrepresenting their position or authority in the Office.
                                                                                                       
        E.    Lending identification cards, badges, or uniforms to another
              person not authorized to display or possess.                                
        F.    Permitting Office identification cards or badges to be
              photographed or reproduced unless necessary for official
              business.                                                           
        G.    Identifying themselves as members of the Office, visually or
              verbally, in connection with testimonials or advertisements,
              unless specifically authorized by the Sheriff, or designee.                 
        H.    Interfering by virtue of their position, with an Office criminal
              or administrative investigation; act in manner which might
              aid any person in escaping arrest or delay the apprehension of
              a criminal; facilitate the removal or concealment of
              contraband.                                                                                   
        I.    Convert for personal use any found, impounded, abandoned,
              or recovered property, or any property held or released as
              evidence.                                                                                    
        J.    Failure to return seized, found, or recovered property directly
              to a property custodian, court, or owner.                                   
        K.    Misuse of NCIC or any Office or law enforcement database.
                                                                                                          
        L.    Misuse of position or authority to affect a promotion, transfer,
              or restoration to duty by obtaining an unfair advantage as a
              result of any act prohibited by Office Policy and/or Maricopa
              County Merit Rules, such as but not limited to nepotism;
              retaliation; conflict of interest; discrimination; or harassment.
                                                                                                   
        M.    Intentionally denying any person of civil liberties (such as no
              probable cause for arrest, search and seizure, or failing to give
              Miranda Warning when required, or any that may be
              guaranteed by the Constitution of the United States).                                       


                                                           7
Policy GC-17, Employee Disciplinary Procedures                                           Effective Date: 06-25-20
Attachment B
                                                                      Category       1   2   3    4   5    6   7
           N.     Unintentionally denying any person of civil liberties (such as
                  no probable cause for arrest, search and seizure, or failing to
                  give Miranda Warning when required, or any that may be
                  guaranteed by the Constitution of the United States).                        
      10        CARE AND USE OF OFFICE OR MARICOPA COUNTY EQUIPMENT
           A.     Misuse of Office and Maricopa County equipment.                    
           B.     Use of Office and Maricopa County cell phones, fax
                  machines, printers, and copiers which inhibits either
                  governmental or administrative use, or impact employee’s
                  ability to perform their assigned duties.                              
           C.     Use of Office and Maricopa County equipment used in a
                  manner that discriminates, or denigrates, anyone on the basis
                  of race, color, national origin, age, religious beliefs, gender,
                  culture, sexual orientation, veteran status, or disability.                                 
           D.     Use of e-mail and voice mail in a manner that discriminates,
                  or denigrates, anyone on the basis of race, color, national
                  origin, age, religious beliefs, gender, culture, sexual
                  orientation, veteran status, or disability.                                                 
           E.     Willfully damaging, losing, misplacing, or abusing Office
                  and Maricopa County equipment.                                             
           F.     Negligently damaging, losing, misplacing, or abusing Office
                  and Maricopa County equipment.                                         
           G.     Failure to maintain Maricopa County issued equipment in
                  proper order.                                                      
           H.     Intentionally accessing internet pornography sites while
                  using a County computer unless directed to do so by a
                  supervisor for investigative purposes.                                                  
           I      Personnel shall refrain from using profane or offensive
                  language or images in any aspect of their electronic
                  communications, including system passwords, as specified in
                  Office Policy GM-1, Electronic Communications and
                  Voicemail.                                                                   
           J.     Speeding or committing traffic violations while driving a
                  County owned vehicle (Civil sanctions only. Criminal cases
                  should be considered aggravating circumstances).                       
           K.     Involvement in a preventable accident with an Office vehicle
                  while engaged in emergency driving.                                        
           L.     Unauthorized use of County equipment and personnel for
                  personal profit.                                                                             
      11 CONFIDENTIAL INFORMATION, PROTECTED HEALTH INFORMATION, AND
         DIVULGING CRIMINAL RECORDS
           A.     Discussing or disclosing sensitive law enforcement or
                  confidential information without supervisor direction or
                  approval, and with persons unauthorized to receive the
                  information, or permitted or required by law.                                       
           B.     Unauthorized release of Criminal History Record
                  Information (CHRI).                                                                     



                                                               8
Policy GC-17, Employee Disciplinary Procedures                                          Effective Date: 06-25-20
Attachment B
                                                                     Category       1   2   3    4   5    6   7
           C.     Using, copying, making notes regarding, removing,
                  releasing, or disclosing information or facts that are of a
                  personal or confidential nature regarding an employee,
                  inmate, or other person’s health or medical information,
                  unless doing so legally in the course and within the scope of
                  official duties.                                                                   
           D.     Failure to immediately notify a supervisor upon becoming
                  aware of anyone improperly accessing or releasing
                  information or facts that are of a personal or confidential
                  nature regarding an employee, inmate, or other person’s
                  health or medical information. The presumptive discipline
                  for a failure to report such allegations may be
                  commensurate with the presumptive discipline for the
                  underlying misconduct or maybe one offense less than
                  received by the employee who committed the act.                           
           E.     Intentional and unauthorized alteration, disclosure, copying,
                  and retention of confidential material or sensitive
                  information.                                                                           
           F.     Unintentional destruction or removal of County records.
                                                                                            
      12 PERFORMANCE OR DERELICTION OF DUTY
           A.     Failure to devote working time and attention to the service of
                  the Office to complete all assignments in a timely manner.            
           B.     Engaging in any activities or personal business, such as
                  personal phone calls or text messages, or other electronic
                  activities which would cause neglect to duty.                     
           C.     Displaying cowardice or failing to support fellow employees
                  in the lawful performance of duty.
                                                                                                
           D.     Willful failure to appear for judicial subpoenas, whether on
                  behalf of the state or in actions against the employee.
                                                                                            
           E.     Unintentional failure to comply with document preservation
                  and production requirements, as specified in Office Policy
                  GD-9, Litigation Initiation, Document Preservation, and
                  Document Production Notices.                                          
           F.     Intentional failure to comply with document preservation and
                  production requirements, as specified in Office Policy GD-9,
                  Litigation Initiation, Document Preservation, and Document
                  Production Notices.                                                                    
           G.     Engaging in any strike, or restricting output causing a work
                  slowdown in support of a strike.                                                            
      13        PUNCTUALITY & ABSENCES
           A.     Failure to be punctual in reporting to a designated duty post
                  and physically ready to assume assigned duties.
                                                                                    
           B.     Failure by a supervisor to enter tardiness and early departures
                  data into Blue Team, as specified in Office Policies GC-1,
                  Leaves and Absences, and CP-2, Code of Conduct.
                                                                                    


                                                              9
Policy GC-17, Employee Disciplinary Procedures                                       Effective Date: 06-25-20
Attachment B
                                                                 Category        1   2   3    4   5    6   7
        C.    Absent Without Authorized Leave (AWOL) except when
              extenuating circumstances are found to have existed. AWOL
              occurs when an employee fails to call in to a supervisor, and
              who does not show for their scheduled shift.                                           
        D.    Abuse of sick or vacation leave for non-FMLA-qualifying
              events.                                                            
      14 POLITICAL ACTIVITY
        A.    Use of authority of position, Maricopa County business,
              personnel, equipment, materials, buildings, or other
              resources, to influence the vote or political activities, or for
              the purpose of influencing the outcomes of elections.
                                                                                                           
        B.    Use of political endorsement in connection with any
              appointment to a position in the Maricopa County classified
              service.                                                                                
        C.    Use or promise to use, any official authority or position for
              the purpose of influencing the vote, or political action of any
              person or for any other considerations.                                                      
        D.    Soliciting an employee to engage in, or deny him the
              opportunity to engage in, activities permitted regarding
              political activity.                                                                     
        E.    Participating in any direct or indirect threat, such as
              intimidation, coercion, discrimination, reprisal, force, or any
              adverse consequence, such as the loss of any benefit, reward,
              promotion, assignment, or compensation based on the
              employee’s involvement in a political activity.                                              
        F.    Engaging in political activity while on duty, while in uniform,
              or at public expense, except as authorized in CP-2, Code of
              Conduct.                                                                                     
        G.    Denying any employee of any civil liberties, as guaranteed by
              the Constitution of the United States or the Constitution and
              Laws of the State of Arizona based on the employee’s
              involvement in political activity.
                                                                                                           
        H.    Shall not participation as a member of any national, state, or
              local committee of a political party, an officer or chairperson
              of a committee of a partisan political club, a candidate for
              nomination or election to any public office, which is either
              paid or partisan, or take part in the management of any
              political party, partisan or nonpartisan campaign, or recall
              effort.                                                                        
        I.    Discriminate against another employee for engaging in, or
              choosing not to engage in, any permitted political activity.                                 
        J.    Retaliate against another employee for engaging in, or
              choosing not to engage in, any permitted political activity.
                                                                                                           
        K.    Conducting support of family members running for political
              office outside the provisions of Office Policy CP-2, Code of
              Conduct.                                                                   

                                                          10
Policy GC-17, Employee Disciplinary Procedures                                        Effective Date: 06-25-20
Attachment B
                                                                   Category       1   2   3    4   5    6   7
        L.    Employees using the authority of their position to influence
              the vote or political activities of any subordinate employee.
                                                                                                            
      15 PUBLIC APPEARANCE AND STATEMENTS
        A.    Publicly ridiculing the Office, its policies, or its employees,
              orally, in writing, or through social media, where such
              expression is defamatory, obscene, unlawful, tends to
              undermine the effectiveness of the Office, interferes with the
              maintenance of discipline, or is made with reckless disregard
              for the truth.                                                                       
        B.    Addressing public gatherings, appearing on radio or
              television, or releasing for publication, an article, manuscript,
              or other material which pertains to the operations or activities
              of the Office, without prior approval from the Sheriff, or
              designee.                                                                   
      16 ENDORSEMENTS, REFERRALS, AND VENDORS
        A.    Recommending, suggesting, or advocating for the
              employment of any person, or procurement of any particular
              product, professional, or commercial service outside the
              official procurement process.                                                   
        B.    Failure by an employee to disclose their interest for any
              contract, sale, purchase, or service, in which they have an
              interest.                                                                       
        C.    Failure by an employee to disclose their interest and
              abstaining from voting for any contract, sale, purchase, or
              service, in which they have an interest.                                        
      17 LABOR/ FRATERNAL ORGANIZATIONS AND ASSOCIATIONS
        A.    Joining, and, or holding office in any employee organization,
              labor union, or professional association, organized for any
              illegal purposes or primarily engaged in activities contrary to
              law.                                                                                          
        B.    Attempting to prohibit or intimidate any covered employee
              from belonging to, or holding office in, any lawful
              organization.                                                                        
      18 ASSOCIATIONS AND FRATERNIZATION WITH INMATES OR PRISONERS
        A.    Indulging in undue familiarity with inmates or prisoners.                                     
        B.    Fraternization with inmates and prisoners, unless it is
              unavoidable due to family member relationships.                             
        C.    Engage the services of, accept services from, or do favors for,
              any person known to them to have been in the custody of the
              Office, or any other detention or correctional facility within
              the last two years.                                                             
        D.    Conveying written or oral messages between inmates.                         
        E.    Corresponding with, or assisting in conducting
              correspondence with inmates, former inmates, or other
              persons not in custody, on behalf of an inmate.                                 
        F.    Assisting inmates in the submission or preparation of judicial
              documents.                                                                      

                                                           11
Policy GC-17, Employee Disciplinary Procedures                                        Effective Date: 06-25-20
Attachment B
                                                                   Category       1   2   3    4   5    6   7
        G.    Writing letters of recommendation, on behalf of inmates on
              matters concerning official business of the Office, without
              authorization from their bureau commander.                                      
        H.    Exchanging money or property with inmates or prisoners.                                      
        I.    Providing inmates with newspapers, magazines, or books
              from outside the jail.                                                  
        J.    Engaging in informal, non-work-related discussions with
              inmates or prisoners concerning other officers, inmates, or
              prisoners.                                                                  
        K.    Making remarks of a personal nature in reference to any
              officers, inmates or prisoners, witnesses, or informants where
              the remarks may be within earshot of any inmate or prisoner.
                                                                                          
        L.    Encouraging or sympathize with inmates in their complaints
              about rules, regulations, or jail conditions, to include, failing
              to properly address the complaint or notify a supervisor of the
              situation.
                                                                                      
        M.    Offering religious or other advice to inmates regarding
              personal, family, or case-related problems.                                 
      19 EMPLOYEE RELATIONSHIPS WITH PERSONS VISITING INMATES
        A.    Granting special privileges, such as an extended visit time, or
              allowing an unscheduled visit, to visitors without the
              approval of the shift commander.                                                
        B.    Accepting favors or gratuities from visitors at any time.
                                                                                                   
        C.    Indulging in undue familiarity with visitors.
                                                                                                            
        D.    Fraternization with visitors.                                               
      20 EMPLOYEE RELATIONSHIPS WITH OTHER EMPLOYEES
        A.    Failure to be respectful and maintain a professional,
              courteous, and cooperative demeanor with other employees
              of the Office and other law enforcement or criminal justice
              personnel.                                                              
        B.    Failure to be respectful and maintain a professional,
              courteous, and cooperative demeanor with supervisory
              personnel.
                                                                                      
        C.    Defying the authority of any supervisor by being
              disrespectful, arrogant, or displaying disrespectful conduct,
              whether in or out of the supervisor’s presence.
                                                                                          
        D.    Covertly recording conversations involving other Office
              employees.
                                                                                                  
        E.    Failure to promote the establishment and maintenance of a
              professional workplace, free from discourteous treatment of
              others.
                                                                                      



                                                           12
Policy GC-17, Employee Disciplinary Procedures                                         Effective Date: 06-25-20
Attachment B
                                                                  Category         1   2   3    4   5    6   7
        F.     Dating, entering into a romantic relationship, or having any
               form of sexual interaction between a supervisor and their
               supervised employee.
                                                                                           
        G.     Failure to notify supervisor when employees working in the
               same division or building are in a dating, romantic
               relationship, or are having any form of sexual interaction.
                                                                                       
      21 EMPLOYEE RELATIONSHIPS WITH KNOWN OR SUSPECTED CRIMINALS
        A.     Associating or dealings with persons whom they know, or
               have reason to believe are, or have been, recently charged
               with criminal acts, or any person who the employee should
               reasonably know to have been involved in criminal acts or are
               under indictment. This is to include criminal investigation,
               arrests or incarceration. Employees shall also avoid
               associations with known racketeers, illegal gamblers, and
               persons in the community with a reputation for criminal
               behavior.
                                                                                               
      22 EMPLOYEE RELATIONSHIPS WITH VICTIMS, WITNESSES, INFORMANTS, OR
         OTHER SUCH INDIVIDUALS
        A.     Converting an enforcement contact with persons, including,
               but not limited to, victims, witnesses, informants, suspects, or
               traffic violators, into a dating relationship, sexual
               relationship, social relationship, or business relationship
               during the course of any official contact or investigation.                                  
        B.     Failure to notify their supervisor of any relationship that
               evolves following contact due to job responsibilities.                          
      23 FREQUENTING PROHIBITED ESTABLISHMENTS
        A.     Knowingly entering or frequent any establishment, such as a
               house of prostitution or illegal gambling house, wherein the
               laws of the United States, the state, or the local jurisdiction
               are regularly violated, except in the performance of duty or
               while acting under proper and specific orders from a
               supervisor.                                                                     
      24 GAMBLING
        A.  Participating in any form of illegal gambling at any time,
            except in the performance of duty, and while acting under
            proper and specific orders from a supervisor.
                                                                                                            
      25 SLEEPING ON DUTY
        A.     Sleeping on duty without authorization.                                     
      26 INTERFERENCE WITH OFFICIAL INVESTIGATIONS
        A.     Use of official position or knowledge gained by employment
               with this Office to hinder, obstruct, or interfere with any case,
               official operation, or investigation being handled by this
               Office or any other agency.                                                                   
        B.     Improper discussing and sharing of confidential internal
               investigation information.                                                             
                                                            13
Policy GC-17, Employee Disciplinary Procedures                                      Effective Date: 06-25-20
Attachment B
                                                                 Category       1   2   3    4   5    6   7
        C.    Failure to submit to an administrative interview or refusal to
              cooperate in a polygraph examination during an
              administrative investigation.                                                               
      27 REQUEST FOR ASSISTANCE
        A.    Failure to adequately assist members of the public, when
              requesting assistance from the Office either by telephone or
              in person.                                                                             
      28 FAILURE TO MEET STANDARDS
        A.    Failure to perform assigned duties in an acceptable manner.           
        B.    Failure to possess the knowledge required to perform
              assigned duties based on the employee’s job classification
              and training.                                                            
        C.    Failure to complete assignments properly.                             
        D.    Failure to make reasonable decisions or take appropriate
              actions.                                                              
        E.    Failure to accomplish a reasonable share of the workload.         
        F.    Failure to conduct proper security walks.                             
        G.    Failure to complete proper Operations Journal entries.                
        H.    Failure to conduct a proper headcount.                                
        I.    Failure to perform security functions which would not have
              the potential to place members of the public at risk.                 
        J.    Failure to perform security functions that result in an escape
              or which places other employees or members of the public at
              risk.                                                                                  
        K.    Failure to follow release procedures as specified in Office
              Policy DO-2, Release Process, resulting in an erroneous
              release from custody.                                                    
        L.    Reckless use, handling, or display of firearms.                                        
        M.    Unintentional, voluntary discharge of firearm, where the
              trigger was manipulated voluntarily, but the discharge was
              unintentional.                                                        
        N.    Unintentional, involuntary discharge of firearm, where the
              trigger was manipulated involuntarily, and discharge was
              unintentional.                                                        
        O.    Accidental discharge of firearm, where outside influences
              such as clothing or equipment contacting the trigger occurred,
              due to failure to safety or holster firearm properly. Does not
              include actual mechanical failures.                                   
        P.    Unintentional non-activation and use of body-worn cameras.            
        Q.    Intentional failure to notify a supervisor and the Body-
              Camera Program Administrator of lost, stolen, damaged, or
              non-functioning equipment.                                                    
        R.    Deliberate and/or repeat failures to activate and use body-
              worn cameras, failure to activate and use body-worn cameras
              when conducting traffic stops, responding to calls for service,
              or interacting with the public for investigative or enforcement
              activities, unless exigent circumstances exist.                                        


                                                         14
Policy GC-17, Employee Disciplinary Procedures                                     Effective Date: 06-25-20
Attachment B
                                                                    Category   1   2   3    4   5    6   7
        S.    Failure to intervene or respond when necessary, to include:
              calls for service, dispatch, and requests for assistance.                
        T.    Failure to respond to a radio call.                                  
        U.    Unintentional failure to complete reports as directed by
              Office policies, to include but not limited to, Incident
              Reports, PREA Reports, and Use of Force Reports.                     
        V.    Intentional failure to complete reports as directed by Office
              policies, to include but not limited to, Incident Reports,
              PREA Reports, and Use of Force Reports.                                  
        W.    Failure by a supervisor to conduct any required reviews with
              adequate and consistent quality.                                     
        X.    Neglect to maintain prescribed records.                              
        Y.    Failure by a supervisor to ensure employees perform required
              duties, or hold them accountable, of which does not place
              other employees or members of the public at risk.                    
        Z.    Failure to conform to work standards established for the
              employee’s rank or position.                                            
        aa.   Failure to meet mandatory training as it relates to Arizona
              Peace Officer Standards and Training Board (AZ POST)
              requirements and Court order mandates.                                   
        bb.   Misuse and/or abuse of supervisory authority or privilege.               
        cc.   Failure to exercise proper supervision over assigned
              employee or prisoner.                                                    
        dd.   Inattentiveness to duty or horseplay.                            
        ee.   Failure to report to assigned area of responsibility during a
              shift.                                                               
        ff.   Failure to advise employee of the grievance and appeal
              process and/or inform the chain of command of possible
              forthcoming complaints or grievances.                                
        gg.   Refusing to participate in an Intervention Action Plan.                               
        hh.   Allowing unauthorized personnel to enter work areas.                 
        ii.   Failure to report an industrial injury requiring medical
              attention with 24 hours.                                         
        jj.   Failure of a supervisor to complete the Industrial Injury
              Report within 24 hours.                                              
        kk.   Failure to make required EIS Blue Team entries as a line staff
              employee.                                                        
        ll.   Failure by a supervisor to make required EIS Blue Team
              entries.                                                             
        mm.   Intentional misplacement of important documents or property
              with serious consequences for law enforcement.                                            
        nn.   Unintentional misplacement of important documents or
              property without serious consequences for law enforcement.       
        oo.   Failure to thoroughly search for and properly collect any
              available evidence in any arrest or criminal investigation.              


                                                         15
Policy GC-17, Employee Disciplinary Procedures                                       Effective Date: 06-25-20
Attachment B
                                                               Category          1   2   3    4   5    6   7
        pp.   Failure to notify the Office of a change of address or
              telephone number.                                                  
        qq.   Failure to maintain telephone or other method of delivering
              messages.                                                          
        rr.   Failure to maintain required uniform.
                                                                                 
        ss.   Failure to maintain personal appearance appropriate to the
              job.
                                                                                 
        tt.   Failure to keep work or vehicle area clean and uncluttered,
              causing a work hazard.                                             
        uu.   Office employees and volunteers entering or working in a jail
              facility are prohibited from bringing personal cell phones,
              and other personal electronic items (MP3 players, iPods,
              personal laptops, tablets, smart watches, or any other personal
              electronic devices that are used for texting, e-mails, social
              media or viewing movies/clips, into secured areas of jail
              facilities, unless approved by a supervisor, or otherwise
              authorized, as specified in Office Policy CP-2, Code of
              Conduct.                                                            
      29 INSUBORDINATION
        A.    Failure by an employee to follow a reasonable and lawful
              order given by a supervisor regardless of the method of                                     
              conveyance.
      30 LOITERING
        A.    Remaining in eating establishments, gas stations, or other
              public places for longer than is reasonably required to
              complete the legitimate activity for which they stopped while
              on duty or in uniform, unless required by duty.                        
        B.    Remaining at a duty post or any Office location beyond the
              end of their shift, unless conducting official business or for a
              minimal period while awaiting transportation from work.            
      31 ABUSE OF PROCESS, WITHHOLDING EVIDENCE, AND MISAPPROPRIATION OF
         PROPERTY
        A.    Manufacturing, concealing, falsifying, destroying, removing,
              tampering with, or withholding evidence or information, or
              make false accusations in a criminal, traffic matter, or
              administrative matter.                                                                       
        B.    Failure to ensure a valid chain of evidence with adherence to
              the guidelines for the strict control and management of
              evidentiary property, as specified in Office Policy GE-3,
              Property Management and Evidence Control.                                  
        C.    Failure to properly report and document, any property that is
              being held as evidence, found property, or for safekeeping,
              which comes into possession of the employee during the
              course of regular duties.                                                              
        D.    Unintentional failure to properly secure an individual’s
              personal property which results in the loss of those items.
                                                                                     

                                                          16
Policy GC-17, Employee Disciplinary Procedures                                      Effective Date: 06-25-20
Attachment B
                                                               Category         1   2   3    4   5    6   7
        E.    Intentional or negligent failure to properly secure an
              individual’s personal property which results in the loss of
              those items.
                                                                                                         
      32 TREATMENT OF MEMBERS OF THE PUBLIC OR PERSONS IN CUSTODY
        A.    Unnecessary use of force or force option with a member of
              the public or persons who are in the custody of the Office, or
              failure to report such actions.
                                                                                                     
        B.    Abusive treatment of members of the public, or inmates, or
              prisoners, which does not rise to the level of assault.
                                                                                                 
      33 GUM AND TOBACCO USAGE
        A.    Use of tobacco products or gum while making personal
              contacts with members of the public in the performance of
              their duties. Tobacco products use includes, but is not limited
              to: cigars; cigarettes; pipes; chewing tobacco; and, E-
              cigarettes.
                                                                                
        B.    Use of tobacco products in a non-designated area.                 
      34 PROPERTY DAMAGE
        A.    Failure to notify a supervisor, or if unavailable, the nearest
              on-duty supervisor, and promptly submit a written report
              concerning any damage to real or personal property,
              including vehicles, belonging to the Office, Maricopa
              County, a member of the public, or any other entity or
              individual, which is a result of, or occurred during, the
              execution of their official duties or responsibilities.                   
        B.    Failure to notify a supervisor and promptly submit a written
              report concerning any damage to real or personal property of
              others, including vehicles, belonging to the Office, Maricopa
              County, while off duty.                                                   
        C.    Attempting to work out or negotiate a settlement with any
              entity or individual regarding personal or Maricopa County
              liability when property damage has occurred during the
              execution of official duties.
                                                                                                     
      35 RUMORS OR GOSSIP
        A.    Spreading rumors or gossip is prohibited.                             
        B.    Failure by supervisors to take action when made aware of the
              spreading of rumors or gossip.
                                                                                        
      36 SOCIAL NETWORKING SITES
        A.    Accessing social networking sites on Office equipment while
              on duty unless in the performance of official duties.
                                                                                    
        B.    Publicly expressing, sharing, or posting information
              regarding the Office which would jeopardize the safety and
              security of Office employees, inmates or the public, or which
              could negatively impact the efficient or effective operation of
              the Office.
                                                                                                      

                                                         17
Policy GC-17, Employee Disciplinary Procedures                                       Effective Date: 06-25-20
Attachment B
                                                                   Category      1   2   3    4   5    6   7
      37 KEEPING SUPERVISORS INFORMED
        A.    Failure to notify a supervisor of all situations, events,
              incidents, inspections, and communications that affect, or
              may affect, the Office, or with which the Office may be
              concerned.                                                             
        B.    Failure to notify involvement in any situation being
              investigated by another law enforcement agency, whether as
              a witness, victim, or suspect, or in anticipation of becoming
              an accused suspect.                                                    
        C.    Failure to notify a supervisor of the suspension or revocation
              of driving privileges. (This failure applies only to the
              reporting, not actual vehicle operation which falls under
              Section 3, Subsection B, Commission of a Class 1
              misdemeanor).                                                              
        D.    Failure to notify a supervisor upon knowledge of a family
              member being booked into an Office jail.                               
        E.    Failure to notify a supervisor of the issuance of a court order,
              such as an order of protection or an injunction against
              harassment, in which the Office employee has been named.                   
        F.    Failure to notify a supervisor of the receipt of a moving
              vehicle traffic citation.                                          
      38 USE OF DISCRETION
        A.    Failure to use discretion in the enforcement of laws and in
              determining appropriate actions.                                       
        B.    Failure to use discretion to evaluate the circumstances and
              consider available resources and alternate solutions.                  




                                                          18
